DETAILED ACTION

Response to Amendment
1.	The amendment filed 11/4/2022 for US Patent Application No. 16/890499 has been entered and fully considered.
2.	Claims 1-8 are currently being examined. Claims 9-15 are withdrawn.
3.	The claim objections and the 35 U.S.C. 102(a)(1) rejections presented in the office action dated 8/4/2022 are withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2012/0129054 A1), herein referred to as Huang, in view of Mendez Agudelo et al. (US 2021/0202992 A1), herein referred to as Mendez.
	With respect to claims 1, 2, 7 and 8, Huang teaches (Claim 1) a silicon anode battery comprising a cathode (first electrode), a silicon anode (second electrode, Si-dominant) a separator disposed between the cathode and the silicon anode, an electrolyte and an electrolyte additive.
With respect to claim 5, Huang teaches [0019] the electrolyte further comprises fluoroethylene carbonate (FEC).
	With respect to claim 6, Huang does not teach an electrolyte comprised of a non-fluorine containing cyclic carbonate.
	Huang does not appear to explicitly teach the limitations of amended claims 1 and 7 wherein the electrolyte additive is not a carbonate.
	However, Mendez recites an electrolyte composition for an electrochemical cell wherein the electrolyte composition comprises an electrolyte additive. Mendez further recites [0129] the electrochemical cell may include an anode comprising a silicon containing material. In view of amended claims 1, 7 and 8, Mendez teaches [0117] the electrolyte additive may be an SEI-forming additive and comprise an oxalate such as dimethyl oxalate (which corresponds to chemical structure P in claim 7). Mendez suggests [0116] that employing a SEI-forming additive is beneficial because the SEI-additive forms a passivation layer on an electrode, thereby preventing degradation of the electrolyte and the electrode.
	At the time of the effective filing date of the application, it would have been obvious to one of ordinary skill to modify the silicon anode battery taught by Huang to include the electrolyte additive taught by Mendez in order to devise an energy storage device that exhibits improved capacity retention characteristics and reduces the probability of issues such as short-circuiting or thermal runaway.  By substituting a known electrolyte additive as taught by Mendez, one of ordinary skill in the art would be able to achieve predictable results. See MPEP Chapter 2143, Section B.

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 2009/0325065 A1), herein referred to as Fujii, in view of Mendez Agudelo et al. (US 2021/0202992 A1), herein referred to as Mendez.
With respect to claims 1 and 2, Fujii teaches a secondary battery (energy storage device) comprising a positive electrode, a negative electrode comprising [0065] silicon  (Si-dominant electrode), a separator, a nonaqueous liquid electrolyte and an additive [0070].  
With respect to claim 3, Fujii teaches [0655] a composite film comprising a binder that is mixed with the negative electrode active material.  
	With respect to claim 4, Fujii teaches [0661-0662] the amount of the negative electrode active material can be 70 weight percent or higher and carbon can be added in an amount of 30 weight percent or lower.
	With respect to claim 5, Fujii teaches [0062] the electrolyte may further comprise fluoroethylene carbonate.
Fujii does not appear to explicitly teach the limitations of amended claims 1 and 7 wherein the electrolyte additive is not a carbonate or anhydride.
However, Mendez recites an electrolyte composition for an electrochemical cell wherein the electrolyte composition comprises an electrolyte additive. Mendez further recites [0129] the electrochemical cell may include an anode comprising a silicon containing material. In view of amended claims 1, 7 and 8, Mendez teaches [0117] the electrolyte additive may be an SEI-forming additive and comprise an oxalate such as dimethyl oxalate (which corresponds to chemical structure P in claim 7). Mendez suggests [0116] that employing a SEI-forming additive is beneficial because the SEI-additive forms a passivation layer on an electrode, thereby preventing degradation of the electrolyte and the electrode.
At the time of the effective filing date of the application, it would have been obvious to one of ordinary skill to modify the silicon anode battery taught by Fujii to include the electrolyte additive taught by Mendez in order to devise an energy storage device that exhibits improved capacity retention characteristics and reduces the probability of issues such as short-circuiting or thermal runaway.  By substituting a known electrolyte additive as taught by Mendez, one of ordinary skill in the art would be able to achieve predictable results. See MPEP Chapter 2143, Section B.

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/4/2022, with respect to the 35 U.S.C. 102(a)(1) rejections of claims 1, 2 and 5-8 by Huang and the 35 U.S.C. 102(a)(1) rejections of claims 1-5 and 7 by Fujii have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mendez.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724